 

EXHIBIT 10.1

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of September 10, 2019 (as amended, modified or
supplemented from time to time, this “Agreement”), is entered into by and
between AMYRIS, INC., a Delaware corporation (the “Company”), and
[_____________] (the “Lender”).

 

RECITALS

    A.  Subject to the terms and conditions hereof, the Lender has agreed to
purchase from the Company, and the Company has agreed to sell to the Lender, an
unsecured promissory note (the “Note”) in the form attached hereto as Exhibit A
having an aggregate principal amount of [_______] Dollars ($[______]).

 

AGREEMENT

 

    NOW THEREFORE, in consideration of the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

    1.  Purchase and Sale of the Note.  The sale and purchase of the Note (the
“Closing”) shall take place at such place and time as the Company and the Lender
may determine, but in no event later than September 10, 2019. At the Closing,
the Company will deliver to the Lender the Note, against receipt by the Company
of [________] Dollars ($[_______]) in immediately available funds. The Note will
be registered in the Lender’s name in the Company’s records.

 

   2.  Representations and Warranties of the Company.  The Company represents
and warrants to the Lender as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a Material Adverse Effect.

 

(b)Authority.  The execution, delivery and performance by the Company of this
Agreement and the Note and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate actions on the part of the Company.

 

(c)Enforceability.  This Agreement and the Note have been duly executed and
delivered by the Company and constitute a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its respective
terms, except in each case as may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 



 

 

 

(d)Non-Contravention.  The execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby do not and will not (i) violate
the certificate of incorporation or bylaws of the Company or any judgment,
order, writ, decree, statute, rule or regulation applicable to the Company;
(ii) violate any provision of, or result in the breach or the acceleration of,
or entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any mortgage, indenture, agreement, instrument or
contract to which the Company is a party or by which it is bound except to the
extent such violation, breach or acceleration could not reasonably be expected
to result in a Material Adverse Effect; or (iii) result in the creation or
imposition of any lien upon any property, asset or revenue of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties except to the extent such
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect. The Company is not in
breach of any mortgage, indenture, agreement, instrument or contract to which
the Company is a party or by which it is bound except to the extent such breach
could not reasonably be expected to result in a Material Adverse Effect.

 

(e)Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby, except for those already
obtained or those that will be obtained prior to the Closing.

 

(f)Tax Returns and Payments. The Company has timely filed all required tax
returns and reports, and the Company has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by the Company
except to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

(g)Litigation. There are no actions or proceedings pending or threatened in
writing by or against the Company except for such actions or proceedings that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(h)Full Disclosure. No written representation, warranty or other statement of
the Company in any certificate or written statement given to Lender by the
Company in connection with this Agreement or the Note, as of the date such
representation, warranty, or other statement was made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or written statements not
misleading in light of the circumstances under which they were made.

 

   3.  Representations and Warranties of the Lender.  The Lender represents and
warrants to the Company as of the date hereof and as of the Closing that:

 

(a)Due Incorporation, Qualification, etc.  The Lender (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation; and (ii) has all requisite power to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.

 

(b)Authority.  The execution, delivery and performance by the Lender of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions on the part
of the Lender.

 



 2 

 

 

(c)Enforceability.  The Lender has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of the Lender, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

(d)Securities Law Compliance.   The Lender is purchasing the Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has received or
has had full access to all of the information necessary and appropriate to make
an informed investment decision. The Lender is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as
amended. The Lender acknowledges that it can bear the economic risk of the
investment the Note.

 

(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby, except for those already obtained.

 

(f)Non-Contravention.  The execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of the Lender or any judgment, order, writ, decree, statute, rule or regulation
applicable to the Lender; or (ii) violate any agreement to which the Lender is a
party or by which it is bound.

 

(g)Information Non-Reliance.

 

(i)The Lender represents and warrants that (i) it has carefully reviewed such
information as it and its advisers deem necessary to make its decision to invest
in the Note, (ii) has the ability to make, and has made, an informed decision as
to the risks and merits of its investment in the Note on the terms set forth in
this Agreement, and (iii) has made its own decision to consummate the
transactions contemplated hereunder based exclusively on its own independent
review, its financial experience, and consultations with such advisers as it
deemed necessary. Without limiting the generality of the foregoing, the Lender
acknowledges that neither the Company nor any of its affiliates or
representatives is acting as a fiduciary or financial or investment adviser to
the Lender, or has given the Lender any investment advice, opinion or other
information on whether an investment in the Note is prudent. The Lender agrees
it is not relying on the Information (as defined below), or any other
information other than the express representations set forth in this Agreement.

 

(ii) The Lender acknowledges that the Company and its affiliates and
representatives possess material nonpublic information regarding the Company not
known to the Lender that may impact the value of the Note (the “Information”),
that the Information is not disclosed in the Company’s public disclosures or its
filings with the U.S. Securities and Exchange Commission (the “Commission”), and
that the Company is not disclosing the Information to the Lender and that the
Company and its affiliates and representatives have not made, and are not
making, any representation with respect to any Information. The Lender
understands, based on its experience, the disadvantage to which the Lender is
subject due to the disparity of information between the Company and the Lender
and the fact that the Information is not being disclosed to the Lender. The
Lender acknowledges and agrees that, notwithstanding such disparity, it has
deemed it appropriate to enter into this Agreement and to consummate the
transactions contemplated hereunder. The Lender acknowledges the possibility
that the Information may be material to a determination of a fair value for the
Note and that value may be substantially different from the price being paid by
the Lender for the Note hereunder.

 



 3 

 

 

(iii) The Lender agrees that neither the Company nor any of its affiliates or
representatives shall have any liability to the Lender whatsoever due to or in
connection with the non-disclosure of the Information, and the Lender hereby
irrevocably waives any claim that it might have based on the failure of the
Company to disclose the Information. The Lender hereby irrevocably and
unconditionally expressly releases, discharges and waives, to the fullest extent
permitted by law, any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, that it may have or
hereafter acquire against the Company, or any of its affiliates and their
respective officers, employees, agents and controlling persons, relating to the
purchase and sale of the Note, including the existence or non-existence of any
Information, the Lender’s inability to review such Information or any failure to
disclose such Information.

 

(iv) The Lender understands that the Company relies on the accuracy and truth of
the foregoing representations, warranties, acknowledgements and agreements in
entering into this Agreement and performing its obligations hereunder, and would
not engage in the transactions contemplated by this Agreement in the absence of
such representations, warranties, acknowledgements and agreements, and the
Lender hereby consents to such reliance.

 

(v) Notwithstanding the forgoing, nothing in this Section 3(g) shall be deemed
to limit or restrict the Lender’s rights or remedies with respect to any breach
or violation by the Company of any of its representations, warranties or
covenants contained in this Agreement or the Note, or to constitute an admission
by the Company that any information is material or is otherwise required to be
disclosed to any person.

 

    4.  Conditions to Obligations of the Lender.  The Lender’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Lender:

 

(a)Representations and Warranties.  The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct as of the Closing.

 

(b)Governmental Approvals and Filings.  The Company shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.

 

(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company is subject.

 

(d)Transaction Documents.  The Company shall have duly executed and delivered to
the Lender this Agreement, the Note and the Warrant.

 



 4 

 

 

    5.  Conditions to Obligations of the Company.  The Company’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Company:

 

(a)Representations and Warranties.  The representations and warranties made by
the Lender in Section 3 hereof shall be true and correct when made, and shall be
true and correct as of the Closing.

 

(b)Governmental Approvals and Filings.  The Lender shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.

 

(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company are subject.

 

(d)Purchase Price.  The Lender shall have delivered to the Company [______]
Dollars ($[_____]) in immediately available funds.

 

    6.   Definitions.  As used in this Agreement, the following capitalized
terms have the following meanings:

 

“Closing” shall have the meaning set forth in Section 1 hereof.

 

“Code” shall have the meaning set forth in Section 7(l) hereof.

 

“Default” means the occurrence of any event or condition which, upon notice of
passage of time, would constitute an Event of Default.

 

“Event of Default” shall have the meaning set forth in the Note.

 

“Form 8-K” shall have the meaning set forth in Section 7(j) hereof.

 

“Form 8-K Filing” shall have the meaning set forth in Section 7(j) hereof.

 

“GAAP” shall mean shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied.

 

“Material Adverse Effect” means a material adverse effect, individually or in
the aggregate, (i) upon the business, properties, tangible and intangible
assets, liabilities, operations, prospects, financial condition or results of
operation of the Company, (ii) the ability of the Company to perform the
Obligations in accordance with the terms of this Agreement or the Note or
(iii) or the ability of Lender to enforce any of its rights or remedies with
respect to the Obligations.

 

“Obligations” means all obligations of the Company under this Agreement or the
Note including all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender under this Agreement and
the Note of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Note, including all
principal, interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company thereunder,
in each case, whether direct or indirect, absolute or contingent, due or to
become due, and whether or not arising after the commencement of a proceeding
under Title 11 of the United States Code (11 U.S.C. Section 101 et seq.), as
amended from time to time (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding.

 



 5 

 

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“Principal Amount” shall have the meaning set forth in Section 7(l) hereof.

 

“Warrant” means the Common Stock Purchase Warrant, issued on September [__],
2019, for the purchase of up to [_______] Warrant Shares (as such term is
defined in the Warrant).

 

    7.  Miscellaneous.  

 

(a)Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lender.

 

(b)Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York.

 

(c)Survival.  The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(d)Successors and Assigns.  Subject to the restrictions on transfer described in
Section 7(e) below, the rights and obligations of the Company and the Lender
hereunder and under the Note shall be binding upon and inure to the benefit of
the successors, assigns, heirs, administrators and transferees of the parties.

 

(a)Assignment by the Company; Assignment by the Lender.  Neither this Agreement
nor the Note nor any of the rights, interests or obligations hereunder or
thereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lender. The Lender
will not assign, by operation of law or otherwise, this Agreement or the Note or
any of its rights, interests or obligations hereunder or thereunder without the
prior written consent of the Company, other than to an affiliate of the Lender
or to a managed account or other entity with respect to which the Lender or any
of its affiliates has investment control or authority.

 

(b)Entire Agreement.  This Agreement and the Note constitute the full and entire
understanding and agreement between the parties relating to the subject matter
hereof and thereof and supersede any previous written or verbal agreements
between the parties with regard to the subject matter hereof and thereof.

 

(c)Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

 



 6 

 

 

If to the Company, to:

 

Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention: General Counsel

 

If to the Lender, to:

 

[

 

 

 

]

 

(d)Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(e)Choice of Forum; Service of Process; Jury Trial Waiver.

 

(i)The Company and the Lender irrevocably consent and submit to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York, whichever the Lender may
elect, and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or the
Note or in any way connected with or related or incidental to the dealings of
the parties hereto in respect of this Agreement or the Note or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that the Lender shall have the right to bring any action
or proceeding against the Company or its property in the courts of any other
jurisdiction which the Lender deems necessary or appropriate in order to enforce
its rights against the Company).

 

(ii)The Company hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, postage prepaid and return receipt
requested, or, at the Lender’s option, by service upon the Company in any other
manner provided under the rules of any such courts.

 

(iii)THE COMPANY AND THE LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
THE NOTE OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE COMPANY AND THE LENDER EACH HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE COMPANY AND THE LENDER MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



 7 

 

 

(iv)The Lender shall not have any liability to the Company (whether in tort,
contract, equity or otherwise) for losses suffered by the Company in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement or the Note, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order of competent jurisdiction binding on the
Lender, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of its obligations under this Agreement or the
Note. The Company: (i) certifies that neither the Lender nor any representative,
agent or attorney acting for or on behalf of the Lender has represented,
expressly or otherwise, that the Lender would not, in the event of litigation,
seek to enforce any of the waivers provided for in this Agreement or the Note
and (ii) acknowledges that in entering into this Agreement and the Note, the
Lender is relying upon, among other things, the waivers and certifications set
forth in this Section 7(i) and elsewhere herein and therein.

 

(f)Form 8-K Filing. The Company shall, no later than 5:30 pm Eastern Time on the
business day immediately following the Closing, file with the Commission a
Current Report on Form 8-K (as prescribed by the Exchange Act) disclosing (i)
the transactions contemplated hereunder and pursuant to the Warrant and (ii) any
other financing transaction, securities issuance or other material event
required to be disclosed on Form 8-K, in each case of which the Lender has
knowledge, which has occurred, or is occurring on or as of the date of the
Closing (and not previously publicly disclosed by the Company) (the “Form 8-K”).
The Company shall provide a draft of the Form 8-K to the Lender for review and
comment a reasonable time prior to the filing thereof (the “Form 8-K Filing”).

 

(g)Disclosure Representation Letter. The Company shall, promptly following the
Form 8-K Filing and on the date thereof, execute and deliver to the Lender a
written representation as to the absence of material non-public information
provided to the Lender by the Company, with such exceptions thereto as the
Company may deem appropriate, if any (without any such exception constituting
either the Company's or the Lender's agreement or concession that the
information referenced in any such exception constitutes material non-public
information).

 



 8 

 

 

(h)Issue Price. The Company and the Lender acknowledge and agree, solely for
federal income tax purposes, that (i) the issuance of the Note and the Warrant
for the principal amount of the Note (the “Principal Amount”) constitutes an
“investment unit” within the meaning of Section 1273(c)(2) of the U.S. Internal
Revenue Code (the “Code”), (ii) the issue price of the investment unit (within
the meaning of Treasury Regulations Section 1.1273-2(h)) is equal to the
Principal Amount, (iii) such issue price should be allocated $[________] to the
Note and $[______] to the Warrant, and (iv) the foregoing allocation is based on
the relative fair market values of the Note and the Warrant. Unless otherwise
required pursuant to applicable law, the Company and the Lender shall prepare
and file their respective federal income tax returns (and any information
returns and other related statements required by the Code or any Treasury
regulations, whether proposed, temporary or final) in a manner which is
consistent with the allocation of the respective issue prices of the Warrant and
the Note pursuant to this Agreement, including but not limited to the
calculation of the amount, if any, of “original issue discount,” as defined in
Section 1273(a) of the Code, on the Note. Nothing in this Section 7(l) shall be
interpreted, alone or in conjunction with any other agreement to which the
Company and the Lender are parties, (i) to modify the rate or amount of interest
payable on the Note, (ii) to reduce the outstanding principal amount of the
Note, (iii) to alter the amount of the exercise price of the Warrant, or (iv) to
limit or impair in any way the rights of the Lender under this Agreement, the
Warrant or the Note.

 

(i)Modification Obligation. The Company shall not amend or otherwise modify any
provision of that certain Credit Agreement, entered into on August 28, 2019 with
Foris Ventures, LLC, or of the promissory note issued pursuant thereto, or grant
any waiver thereunder, in each case in favor of the counterparty thereto or
holder thereof, or issue any additional consideration or benefit pursuant
thereto or in connection therewith, including any increase in interest rate,
covenant modification, grant of equity or rights to acquire equity, without, in
each case, concurrently therewith, amending or modifying this Agreement and the
Note, as applicable, or granting a waiver, or issuing additional consideration
or benefit, on the same terms for the benefit of the Lender (or its assignees).

 

(j)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 



  COMPANY:           AMYRIS, INC.           By:       Name:       Title:        
      LENDER:             [_____________________]           By:       Name:    
  Title:    



 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT A

FORM OF NOTE

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

AMYRIS, INC.

 

PROMISSORY NOTE 



 

$[_________]                          Issuance date: September [__], 2019

    

Amyris, Inc., a Delaware corporation (the “Company”), for value received, hereby
promises to pay to [____________], or registered assigns (the “Holder”), the
principal sum of [________] Dollars ($[_______]), or such lesser amount as shall
then equal the outstanding principal amount hereunder, on January 1, 2023 (the
“Maturity Date”) and to pay interest thereon, from the date of this Note, or
from the most recent date to which interest has been paid on this Note,
quarterly on March 31, June 30, September 30 and December 31 in each year,
commencing December 31, 2019, at the rate of twelve percent (12.0%) per annum
(calculated on a simple interest basis) until the Maturity Date or the earlier
repayment or other satisfaction of this Note.

         

 Payment of the principal of this Note shall be made upon the surrender of this
Note to the Company at its chief executive office (or such other office within
the United States as shall be designated by the Company to the holder hereof)
(the “Designated Office”) on the Maturity Date or such earlier date in
accordance with the terms of this Note. All amounts payable in cash with respect
to this Note shall be made by wire transfer to the holder, provided that if the
holder shall not have furnished wire instructions in writing to the Company no
later than the business day immediately prior to the date on which the Company
makes such payment, such payment may be made by U.S. dollar check mailed to the
address of the holder as such address shall appear in the Company register.
Notwithstanding anything contained herein or in any common stock purchase
warrant issued by the Company to the Holder and outstanding as of the date
hereof (each, a “Warrant”) to the contrary, the Holder shall be permitted, upon
written notice to the Company, to pay the exercise price for any shares of the
Company’s common stock, par value $0.0001 per share, issuable upon the exercise
of any Warrant (the “Warrant Shares”) by surrendering to the Company all, or any
portion, of this Note and all or such portion of the outstanding amount under
this Note, as applicable, shall be cancelled in exchange for the payment of the
exercise price for such Warrant Shares and, if the Holder surrenders less than
all of this Note, the Company shall promptly thereafter issue to the Holder a
new promissory note for the remaining amount under this Note.

 

This Note was issued pursuant to the Credit Agreement, dated as of September
[__], 2019 (as amended from time to time, the “Agreement”), by and between the
Company and the original holder of this Note and is subject to provisions of the
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Agreement.

 

1.  Redemption.  This Note is subject to redemption, in whole or from time to
time in part (in any amount that is an integral multiple of $1,000), upon not
less than five (5) days’ prior written notice in the manner provided in Section
4(b) hereof, at the election of the Company, at a redemption price of 100% of
the amount hereof, together with accrued and unpaid interest to, but excluding,
the redemption date.

 

2.  Certain Covenants. Until the Obligations hereunder are paid or otherwise
satisfied in full:

 

(a)The Company will maintain or cause to be maintained its corporate or other
organizational existence and good standing in its jurisdiction of incorporation
and maintain its qualification in each jurisdiction where the failure to so
qualify would reasonably be expected to have a Material Adverse Effect.

 



 

 

 

(b)The Company will comply with all applicable statutes, regulation and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, other than those the noncompliance with which would not have,
and which would not reasonably be expected to have, a Material Adverse Effect.

 

(c)The Company will cause the proceeds of the loans evidenced under this Note to
be used solely (a) as working capital and (b) to fund the Company’s general
business requirements, and not for personal, family or household purposes.

 

(d)The Company will execute any further instruments and take any further action
as the Holder reasonably requests to effect the purposes of this Note or the
Agreement.

 

    3.  Events of Default.  

 

(a)“Event of Default”, wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(i)default in the payment of any amount upon this Note when it becomes due and
payable;

 

(ii)default in the performance, or breach, of any covenant of the Company herein
(other than a default in the performance or breach of which is specifically
dealt with elsewhere in this Section 3(a)) and continuance of such default or
breach for a period of 10 days;

 

(iii)the commencement against the Company of an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated bankrupt
or insolvent and such case or proceeding is not dismissed or stayed within 45
days;

 

(iv)the commencement by the Company of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against either the Company, or the filing by either the Company of a
petition or answer or consent seeking reorganization or similar relief under any
applicable federal or state law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by either the
Company of an assignment for the benefit of creditors, or the admission by
either the Company in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action;

 



 

 

 

(v)The Company or any Person acting for the Company makes any representation,
warranty, or other statement now or later in this Note or the Agreement or in
any writing delivered to the Holder or to induce the Holder in connection with
this Note, the Agreement or any other document entered into in connection with
this Note or the Agreement or to enter this Note, the Agreement or any other
document entered into in connection with this Note or the Agreement, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

(vi)at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of fifty percent
(50.0%) or more of the ordinary voting power for the election of directors of
the Company (determined on a fully diluted basis);

 

(vii)any portion of the Company’s assets are attached or seized, or a levy is
filed against any such assets, or a judgment or judgments is/are entered for the
payment of money, individually or in the aggregate, of at least $10,000,000, or
the Company is enjoined or in any way prevented by court order from conducting
any part of its business and such judgment shall remain undischarged or
unvacated, unbonded or unstayed for a period in excess of forty-five (45) days;
or

 

(viii)the Company and/or any Subsidiary, individually or in the aggregate, fails
to pay, when due, or within any applicable grace period, any payment with
respect to any indebtedness in excess of $10,000,000 due to any third party
(other than, with respect to unsecured indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$10,000,000, which breach or violation results in the acceleration of amounts
due thereunder.

 

(b)    Upon the occurrence and during the continuance of an Event of Default,
the Holder may (a) declare all Obligations hereunder immediately due and payable
(but if an Event of Default described in Section 3(a)(iii) or 3(a)(iv) occurs
all Obligations hereunder are immediately due and payable without any action by
the Holder) and (b) exercise all rights and remedies available to the Holder
under this Note, the Agreement or at law or equity. The Company will give the
Holder notice, within five (5) business days of the occurrence thereof, of any
Event of Default of which it is or becomes aware. Such notice shall be given in
the manner provided in Section 4(b).

 

(c)Upon the occurrence of and during the continuation of any Event of Default,
the interest rate applicable to the Obligations shall be automatically
increased, without need for further action by the Holder, by five percent (5%)
per annum (the “Default Rate”) with respect to the principal then outstanding
and all other Obligations then outstanding (including, to the extent permitted
by applicable law, all past due interest) (whether before or after any judgment
and whether or not acceleration or demand for payment has been made). The
Company acknowledges that the cost and expense to the Holder due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this.

 



 

 

 

4.  Other.  

 

(a)    No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of and
interest on this Note at the times and places herein prescribed or to repay or
otherwise satisfy this Note as herein provided.

 

(b)    The Company will give prompt written notice to the Holder of any change
in the location of the Designated Office. Any notice to the Company or to the
Holder shall be given in the manner set forth in the Agreement.

 

(c)    The transfer of this Note is registrable on the register maintained by
the Company upon surrender of this Note for registration of transfer at the
Designated Office, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by, the holder hereof
or such holder’s attorney duly authorized in writing, and thereupon one or more
new notes, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees. Such
securities are issuable only in registered form without coupons in denominations
of $1,000 and any integral multiple thereof. No service charge shall be made for
any such registration of transfer, but the Company may require payment of a sum
sufficient to recover any tax or other governmental charge payable in connection
therewith. Prior to due presentation of this Note for registration of transfer,
the Company and any agent of the Company may treat the Person in whose name this
Note is registered as the owner thereof for all purposes, whether or not this
Note be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.

 

(d)    This Note shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

 

 

 



 

 

 

   IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

Dated: September [__], 2019

 



  Amyris, Inc.             By:       Name:       Title:    



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

